Case 2:19-cv-04951-KAM-SMG Document 38 Filed 10/07/19 Page 1 of 1 PagelD #: 313

LYNN GARTNER DUNNE, LLP

Attorneys At Law

Robert P. Lynn, Jr. 330 Old Country Road
Kenneth L. Gartner® www.lgdlaw.com Suite 103

John W. Dunne* Mineola, NY 11501
Stephen W. Livingston P: 516-742-6200

F. 516-742-5294

Tiffany D. Frigenti
E: rplynn@lgdlaw.com

Katharine Smith Santos

Christopher A. Renke John A. Raymond’

Also admitted in “DC *CT Of Counsel

AOnly admitted in DC & CA
October 7, 2019

By eFile
Hon Steven M. Gold

United States District Court
Eastern District of New York

Re: Seoul Semiconductor Co., Ltd. And
Seoul Viosys Co., Ltd. v. Satco Products, Inc.
Civil Action No.: _19-cv-4951
Dear Judge Gold:

I write the court requesting an adjournment of the conference scheduled for 3:00 p.m. on
October 22, 2019 before Your Honor. I am counsel to Satco Products, Inc.

The reason for the requested adjournment is that I will be returning from Shanghai late at
night on the 21* of October assuming that my flight is on time. Given the long flight, and the need
to prepare, I have requested the consent of Michael Eisenberg of Holland & Knight, who represents
the plaintiff and he has consented.

He has suggested November 4, 2019 as an adjourned date, which is convenient to me and
my co-counsel from Greenberg Traurig, and hopefully will be convenient to the Court.

There has been no prior request for an adjournment.

Thank you very much for your anticipated courtesy and cooperation.

  
  

Respectfully s

Robert P. L em

RPL:kr

ce: Stephen W. Livingston, Esq.
Scott Bornstein, Esq.
Michael Eisenberg, Esq./Holland & Knight
Nicholas Brown, Esq.
